Citation Nr: 0120441	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-20 757A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1943 Regional Office (RO) decision which denied 
service connection for bilateral hearing loss and tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1942 
to October 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a decision by the Department of 
Veterans Affairs (VA) RO in St. Petersburg, Florida.  

In April 2000, the veteran's representative informed the RO 
that the veteran wished to pursue a claim of CUE in the 
initial rating dated in December 1943.  The RO denied the 
claim in June 2000.

This decision is limited to appellate review of the 
allegation of CUE in the 1943 RO decision.  This decision 
does not adjudicate CUE in a subsequent Board decision which 
subsumed the 1943 RO decision.  See 38 U.S.C.A. § 7111 (West 
1991); 38 C.F.R. § 20.1401 - 20.1411 (2000).  The veteran has 
not claimed CUE in a Board decision.  There is nothing which 
could be liberally construed as a claim of CUE in a Board 
decision.  See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  The veteran has not 
been notified of the special requirements for a motion of CUE 
in a Board decision and it would be potentially prejudicial 
for the Board to construe the current claim as such a motion.  
38 C.F.R. § 20.1409(c) (2000).


FINDINGS OF FACT

1.  In December 1943, a VA RO denied service connection for 
bilateral hearing loss and tinnitus.

2.  In September 1971, the Board considered all the evidence 
of record and made a merits determination that denied service 
connection for an ear condition, which included tinnitus and 
a hearing loss disability.


CONCLUSION OF LAW

The December 1943, RO decision which denied service 
connection for bilateral hearing loss and tinnitus cannot be 
the subject of a valid claim of CUE because it was subsumed 
by the September 1971 Board decision.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); C.F.R. § 20.1104 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Previous determinations, including decisions 
of service connection, will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2000).

CUE is the kind of error, of fact or of law, that when called 
to the attention of the later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established a three-
pronged test, each of which must be met before clear and 
unmistakable error is established:  (1) the correct facts, as 
they were known at the time, were not before the adjudicator, 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, (2) the error must be undebatable 
and of the sort which had it not been made, would have 
manifestly changed the outcome at the time it was made, and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

When the Board affirms a decision of the RO, that decision is 
subsumed by the final appellate decision.  The RO decision 
that has been affirmed by the Board becomes "part and parcel" 
of the final Board decision.  38 C.F.R. § 20.1104; Olson v. 
Brown, 5 Vet. App. 430, 433 (1993).  An RO decision that has 
been affirmed by the Board is not reviewable for CUE because 
it merges with the Board decision and ceases to have any 
independent effect once the Board renders a final decision.  
See VAOPGCPREC 14-95.  Thus, an appellant may not properly 
raise a claim of CUE against a RO decision that was the 
subsumed by a Board decision.

In a case in which the Board's decision subsumes an 
unappealed RO determination on collateral attack, the veteran 
may not challenge the original RO determination as containing 
CUE, but must proceed before the Board and urge that there 
was clear and unmistakable error in the Board decision that 
subsumed the unappealed RO determination.  See Dittrich v. 
West, 163 F.3d 1349, 1352-3 (Fed. Cir. 1998).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


Background and Analysis.  In December 1943, the RO denied 
service connection for tinnitus and a hearing loss disability 
of both ears; and notified the veteran by letter.  He did not 
file a timely application for review on appeal and the 1943 
RO decision is final.

In September 1971, the Board considered the issue of 
entitlement to service connection for an ear condition.  The 
Board considered the veteran's contention that his tinnitus 
and high frequency hearing loss were due to an explosion 
during training.  The Board reviewed all the evidence 
including pre-service private medical records, the service 
medical records, medical records developed after the December 
1943 rating decision, and the veteran's sworn testimony at an 
RO hearing.  The Board discussed all the evidence of record 
and made findings of fact and conclusions of law consistent 
with a decision on the merits.  

In a recent and similar case, the Court noted that  

In Donovan v. West, [158 F.3d 1377 (Fed. 
Cir. 1998)], [the United States Court of 
Appeals for] the Federal Circuit 
considered a situation in which a final, 
unappealed rating decision was reopened 
and adjudicated on the merits by the BVA.  
The court held that an unappealed 1947 RO 
decision, subsequently reviewed de novo 
on the merits by the BVA in 1988, was 
subsumed by that BVA decision and, thus, 
not subject to a claim of CUE as a matter 
of law.  Id. at 1381-82, aff'g Donovan v. 
Gober, 10 Vet. App. 404, 408-09 (1997).  
Similarly, in Dittrich v. West, [163 F.3d 
1349 (Fed. Cir. 1998)], the Federal 
Circuit affirmed the BVA's dismissal 
where a 1969 BVA decision reopened and 
fully readjudicated the same claim that 
was the subject of a 1960 rating 
decision.  See id. at 1353.  

Unlike Donovan and Dittrich, in the 
instant case the BVA, in 1988, did not 
formally reopen the appellant's 1966 
final rating decision.  R. at 243.  
However, in its 1988 decision, the BVA 
sufficiently addressed all the evidence 
of record and made, essentially, a merits 
determination.  R. at 240-243.  
Therefore, "when the action of the Board 
is examined for what it did 'in fact,' it 
is clear that the claim was to all 
intents and purposes reopened and 
readjudicated.  The new evidence was 
considered in context with all the old 
evidence and, just as important, the old 
evidence was reexamined in light of the 
new evidence."  See Falzone v. Brown, 8 
Vet. App. 398, 404 (1995), citing Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993)).  
Thus, as a matter of law, this Court must 
conclude that the 1966 RO decision was 
subsumed by the 1988 BVA decision.  See 
Falzone, Dittrich, and Donovan, all 
supra.  Accordingly, the BVA's decision 
in 1996, that the 1966 RO decision could 
not be reviewed, was not erroneous.  

Morris v. West, 13 Vet. App. 94, 96 (1999); aff'd Morris v. 
Principi, 239 F.3d 1292 (2001).  

Since the September 1971 Board decision considered all the 
evidence and denied the claim on the merits, it subsumed the 
December 1943 RO decision and, as a matter of law, the 
December 1943 RO decision can not be reviewed for CUE.  There 
is no jurisdiction on the part of the RO or the Board to 
consider a claim of CUE in the December 1943 decision.  Since 
law and regulations prohibit the review of the December 1943 
RO decision for CUE, the veteran's appeal for such a review 
must be denied.

Inasmuch as the December 1943 decision was subsumed and 
cannot be the subject of a claim for CUE, the veteran must 
submit a motion for CUE in the Board's decision, or move for 
reconsideration of the Board decision.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§ 20.1001, 20.1400 (2000).  The 
veteran has not submitted a motion claiming CUE in the 
Board's decision, nor has he made a motion for 
reconsideration of that decision.


Other considerations.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
VCAA.  However, as to the issue on appeal, there is no 
development which VA could do or which the veteran or his 
representative have requested which would be pertinent to the 
question of CUE in the 1943 RO decision.  As the Board has 
found that the law, and not the evidence, is dispositive in 
this case, further development of the evidence and further 
expending of VA's resources is not warranted as to this 
issue.

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  In the 
statement of the case, the RO discussed CUE at length.  It 
also noted that the Board upheld the denial in August 1979 
without mentioning the September 1971 Board decision.  When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The information about CUE, provided 
to the appellant in the statement of the case was not 
prejudicial to him.  

In the statement of the case, the RO pointed out the 
significance of a Board decision to a claim of CUE.  The RO 
reference to the 1979 Board decision was not prejudicial.  
The RO should have referred to the earlier 1971 Board 
decision which considered the merits rather than on the 1979 
Board decision which denied reopening for lack of new and 
material evidence.  In any event, the statement of the case, 
notified the veteran that there was a controlling Board 
decision on the merits.  The result is the same.  

As the law, and not the facts, is dispositive in this case, 
the benefit of the doubt doctrine is not for application.


ORDER

The veteran's petition to review the December 1943 RO 
decision for CUE is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

